DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019 has been considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81.  No new matter may be introduced in the required drawing.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. For example, at least Figure 1 discloses three dimension schematic representing a transmitter 10, sensor 10, active element 11….etc. Fig. 1 fails to show what element 1, 2, 3, 4, 10, 11, 12, 15 constitutes for. Figure 1 fails to show labels of a transmitter, a receiver, a sensor, a web product 1, a detection direction 4….etc. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Applicant is given a TWO MONTH time period to submit a drawing in compliance with 37 CFR 1.81.  Extensions of time may be obtained under the provisions of 37 CFR 1.136(a).  Failure to timely submit a drawing will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al. (US 2008/0289422).
Regarding claim 1, Haque discloses a sensor for detecting at least one product web (Abstract),

said at least one product web running in said run direction (Abstract; paragraph [0005]; see web material traveling along a predetermined travel path),
wherein said sensor having at least one detection direction extending transversely to said run direction of said at least one product web (paragraphs [0005], [0042], [0045]; e.g., at least one web material 14 is a continuous sheet of transparent or opaque material moving in a web direction of travel 16), and
said sensor has active elements (Fig. 1A see receivers 42 and transmitters 38; paragraph [0043];e .g, the sensor system 10 includes a plurality of transmitters 38), which are arranged adjacent to one another in said detection direction and said active elements are formed by transmitters and receivers (Fig. 1A; paragraphs [0060], [0062]; e.g., each receiver 42 of the at least one receiver block 30 can be isolated from the other receivers 42 and disposed on a different plane),
wherein said transmitters can emit waves and said receivers can receive said waves (paragraphs [0007], [0094]),
said waves having a radiation path and propagating in said radiation path from said transmitters to said receivers and said at least one product web is provided for influencing said waves in said radiation path between said transmitters and said receivers (paragraph [0089]; e.g., he data transmission circuit 79 communicates with the transmit circuit 78 via a plurality of signal paths so that the transmitter drive signals can be outputted via the transmit circuit 78 to at least one selected transmitter 38 or group of transmitters 38),

said second and a third of said active elements are adjacent in said detection direction (Fig. 1A; paragraphs [0102], [0123]),
said third and a fourth of said active elements are adjacent in said detection direction (paragraphs [0005], [0118]),
said first and said second of said active elements have a first mutual spacing from each other in the detection direction (paragraph [0046], [0053]),
said second and said third of said active elements have a second mutual spacing from each other in the detection direction, which corresponds to at least 1.2 times said first spacing (paragraph [0046], [0053], [0055]), and 
said third and said fourth of said active elements have a mutual third spacing from each other, which corresponds to at most 1.1 times the first spacing (paragraph [0053], [0055], [0057]),
said first and said second of said active elements form a first group (paragraph [0053], [0055], [0057]), and
said third and said fourth of said active elements form a second group (paragraph [0053], [0055], [0057]),
wherein said first and said second group have a fourth spacing from each other (paragraph [0053], [0055], [0057]), which corresponds to at least 2.2 times the first spacing.
Haque fails to specifically disclose elements spacing to at least 1.1 times spacing, 1.2 times, and 2.2 times the first spacing.

Regarding claim 2, Haque discloses the sensor according to Claim 1, wherein said first and second groups form higher-order groups of groups having a mutual fifth spacing, which corresponds to at least 2.2 times said spacing of said first and second groups (paragraph [0053], [0055], [0057]).
Regarding claim 3, Haque discloses the sensor according to Claim 2, wherein in Claim 2 is iteratively applicable, by groups being assembled into higher-order groups, which in turn have a mutual spacing which corresponds to at least 2.2 times said spacing of said groups of the order underneath (paragraph [0053], [0055], [0057]). 
Regarding claim 4, Haque discloses the sensor according to Claim 1, wherein said at least one of said active element has a width, which corresponds to at least half of said first spacing (paragraphs [0072], [0084]).
Regarding claim 5, Haque discloses the sensor according to Claim 4, wherein said widths of said transmitters are equal (Fig. 12A, reference 38; paragraph [0043]).
Regarding claim 6, Haque discloses the sensor according to Claim 4, wherein said widths of said receivers are equal (Fig. 12A, references 30, 42; paragraph [0043]).
Regarding claim 7, Haque discloses the sensor according to Claim 4, wherein said widths of said active elements are equal (Fig. 12A, reference 38; paragraph [0043]).

Regarding claim 9, Haque discloses the sensor according to Claim 1, wherein at least a part of said active elements are arranged in a grid, viewed in the detection direction (Fig. 4B; paragraph [0064]).
Regarding claim 10, Haque discloses the sensor according to Claim 1, wherein at least a part of said active elements has an arrangement corresponding to a terminated Cantor set (Fig. 4B; paragraphs [0064], [0105]).
Regarding claim 11, Haque discloses the sensor according to Claim 1, wherein said waves are electromagnetic waves (paragraph [0051] see ultrasonic signals).
Regarding claim 12, Haque discloses the sensor according to Claim 1, wherein said waves are soundwaves (paragraph [0049] see sounds waves).
Regarding claim 13, Haque discloses the sensor according to Claim 1, wherein at least one of said active elements is said transmitter and said receiver (paragraph [0043]).
Regarding claim 14, Haque discloses the sensor according to Claim 1, wherein said sensor can detect said at least one edge in said detection direction (paragraphs [0042], [0048]).
Regarding claim 15, Haque discloses the sensor according to Claim 1, wherein said sensor can detect said at least one edge transversely to said detection direction (paragraph [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648